COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-094-CV



IN RE JACQUELINE RUTLEDGE HENDERSON	RELATOR



-----------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus is denied.  In addition, this court vacates its March 17, 2006 order staying respondent’s March 9, 2006 Clarification Order and all related orders or proceedings in cause number CV03-52035-CCL. 

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM



PANEL B:	DAUPHINOT, HOLMAN, and GARDNER, JJ. 



DELIVERED: April 24, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.